Case 21-10315-TPA        Doc 53    Filed 08/31/21 Entered 08/31/21 15:53:34              Desc Main
                                   Document     Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 RUTHELLEN W. RICKERSON,                               Bankruptcy No. 21-10315-TPA

                        Debtor.                        Chapter 11
                                                       (Subchapter V Small Business)

                                                       Document No.


           SUMMARY OF THE PLAN AND DISTRIBUTIONS TO CREDITORS

         This concise summary of the Plan, consistent with Local Rule 3016-2, describes with
 particularity the treatment of each class of Creditors and the source of funding for the Plan.
        The Plan proposes to pay the Debtor’s creditors from the ongoing earnings of the
 Debtor. The Debtor has consistently earned between $165,000 and $175,000 from her
 employment as a medical doctor. It is anticipated that these earning will remain consistent
 during the life of the proposed Plan.
        The Plan provides for the following classes of claims and interests for priority claims,
 secured claims, general unsecured claims, and equity interests:

      Class #               Class Description                   Impaired or             Plan
                                                                Unimpaired            Section
  1             Administrative                                Impaired              2.1.1
  2             Priority                                      Unimpaired            2.1.2
  3             Secured Real Estate Tax Claim                 Unimpaired            2.2.1
  4             Secured National Loan Investor Claim          Impaired              2.2.1
  5             Secured claims of Pa. Dept. of Rev. and       Impaired              2.2.1
                IRS
  6             Secured claims of vehicles                    Unimpaired            2.2.1
  7             General Unsecured                             Impaired              2.2.3
  8             Convenience Class Unsecured                   Impaired              2.2.3

        The Plan proposes to pay administrative and priority claims in full unless otherwise
 agreed. The Debtor estimates approximately 5% will be paid on account of general unsecured
 claims pursuant to the Plan.

         The specific treatment of the classes of claims and interest are set forth in Article 2 of
 the Plan.

         Only holders of Allowed Claims in a class identified as impaired may vote on whether
 to accept or reject the Plan. A class accepts the Plan when more than one-half (1/2) in number
 and at least two-thirds (2/3) in dollar amount of the Allowed Claims that actually vote, vote in
 favor of the Plan. Also, a class of Equity Interest holders accepts the Plan when at least two-
Case 21-10315-TPA        Doc 53    Filed 08/31/21 Entered 08/31/21 15:53:34              Desc Main
                                   Document     Page 2 of 3



 thirds (2/3) in amount of the allowed Equity Interest holders that actually vote, vote in favor of
 the Plan. A class that is not impaired is deemed to accept the Plan.


                                                       Respectfully submitted,


 Date: August 31, 2021                                 /s/ David L. Fuchs
                                                       DAVID L. FUCHS
                                                       PA I.D. #205694
                                                       554 Washington Ave, First Floor
                                                       Carnegie, PA 15106
                                                       (412) 223-5404 (phone)
                                                       (412) 223-5406 (facsimile)
                                                       dfuchs@fuchslawoffice.com
Case 21-10315-TPA       Doc 53     Filed 08/31/21 Entered 08/31/21 15:53:34       Desc Main
                                   Document     Page 3 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 RUTHELLEN W. RICKERSON,                             Bankruptcy No. 21-10315-TPA

                        Debtor.                      Chapter 11
                                                     (Subchapter V Small Business)

                                                     Document No.

                               CERTIFICATE OF SERVICE

          David L. Fuchs hereby certifies, that on the 31st day of August, 2021, a true and

 correct copy of the foregoing SUMMARY OF THE PLAN AND DISTRIBUTIONS TO

 CREDITORS was served upon the following (via electronic service and/or First Class

 Mail):

                                      Norma Hildenbrand
                              Office of the United States Trustee
                                   Suite 970 Liberty Center
                                     1001 Liberty Avenue
                                     Pittsburgh, PA 15222
                              Norma.L.Hildenbrand@usdoj.gov

                                  John C. Melaragno, Trustee
                                      502 West 7th Street.
                                        Erie, PA 16502
                                     johnm@mplegal.com


                                    Complete Creditor Matrix



 Date: August 31, 2021                               /s/ David L. Fuchs
                                                     DAVID L. FUCHS
                                                     PA I.D. #205694
                                                     Fuchs Law Office, LLC
                                                     554 Washington Ave, First Floor
                                                     Carnegie, PA 15106
                                                     (412) 223-5404 (phone)
                                                     (412) 223-5406 (facsimile)
                                                     dfuchs@fuchslawoffice.com
